 Case 2:19-cv-00384-JRG Document 14 Filed 05/15/20 Page 1 of 2 PageID #: 84



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

LONGHORN HD LLC,

               Plaintiff,

       v.                                              CIVIL ACTION NO 2:19-cv-00384-JRG

CHECK POINT SOFTWARE
TECHNOLOGIES LTD.,

               Defendant.



                            NOTICE OF APPEARANCE OF COUNSEL

       Defendant Check Point Software Technologies Ltd. (“Check Point”), files this Notice of

Appearance, and hereby notifies the Court that Eric H. Findlay, of the law firm Findlay Craft, P.C.,

102 North College Ave., Suite 900, Tyler, TX 75702, Telephone (903) 534-1100, Fax (903) 534-

1137, E-mail: efindlay@findlaycraft.com has entered this action as counsel for Check Point. In

connection with this notice, Mr. Findlay requests that all future pleadings and other papers filed

under Fed. R. Civ. P. 5 be served on him at the above address and contact information.

Dated: May 15, 2020                                          Respectfully submitted,

                                                             By: /s/ Eric H. Findlay
                                                             Eric H. Findlay
                                                             State Bar No. 00789886
                                                             Findlay Craft, P.C.
                                                             102 North College Ave.
                                                             Suite 900
                                                             Tyler, TX 75702
                                                             (903) 534-1100
                                                             (903) 534-1137 FAX
                                                             efindlay@findlaycraft.com
 Case 2:19-cv-00384-JRG Document 14 Filed 05/15/20 Page 2 of 2 PageID #: 85



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing NOTICE OF

APPEARANCE OF COUNSEL with the Clerk of the Court using the CM/ECF system which

will send notification of such filing via electronic mail to all counsel of record.


                                                       /s/ Eric H. Findlay
                                                       Eric H. Findlay




                                                  2
